Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered December 26, 1991, directing a joint trial of the five captioned actions in Bronx County, unanimously affirmed, without costs.
Motions to consolidate pursuant to CPLR 602 (a) are addressed to the sound discretion of the court, "subject to the general rule that, in the absence of special circumstances, where the actions have been commenced in different counties venue should be placed in the county having jurisdiction over the action first commenced” (T T Enters, v Gralnick, 127 AD2d 651, 652). Movant’s showing with respect to the convenience of witnesses was insufficient to overcome this general rule. The convenience of the parties and their employees is not to be considered (Coles v LaGuardia Med. Group, 161 AD2d 166), and it is hardly an inconvenience to require a witness to travel from Queens to the Bronx, a bus or subway ride away (see, Rodriguez v Ryder Truck Rental, 100 AD2d 811). Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.